Per Curiam.
The superadded descriptive clause was not intended to define the boundaries of the grant, but to individuate the subject of it. The boundaries were precisely defined before; and where that is the case a mistake in a recital, for purposes of individuation only, shall not prejudice what it was not intended to assist. The very case at bar is put in the Touchstone, p. 248. “ If one grant twenty loads of wood, and say in his grant, ' of which twenty loads I had sixteen by the grant of my father, J. S.,’ and in truth J. S. did not grant any wood to him, or did not grant unto him sixteen loads only, this is a good grant of the twenty loads notwithstanding the false recital. Such a recital is superfluous, for it cannot add to the specification of quantity; and it is of secondary importance that the grantee know the person from whom the grantor had the thing.” So here the quantity of the subject had been as precisely defined by reference to the streets on which it butted as it could possibly be by course and distance; and the evident mistake of the scriviner in deducing the title—a thing unessential to the operative words of the grant, in which there was no mistake and in which one could not have passed uncorrected—cannot prejudice the more particular description of .the property conveyed.
Judgment affirmed.